DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
 
This action is in response to the amendment dated 6/1/2022 that was entered with the submission of the request for continued examination dated 6/1/2022.  Claims 1, 6 and 7 are currently amended.  No claims are newly added.  No claims have been canceled.  Presently, claims 1-7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Claim Objections section on page 5 of the response filed 6/1/2022, with respect to the objection to claims 1 and 7 as provided in the Office action dated 3/11/2022 have been fully considered and are persuasive.  It is considered that the amendments to the claims overcomes the objections to the claims provided in the Office action dated 3/11/2022.  The objections to the claims provided in the Office action dated 3/11/2022 have been withdrawn. 

Applicant’s arguments, see the Claim Rejections under 35 U.S.C. 112 section on page 5 of the response dated 6/1/2022, with respect to the rejection of claims 5-7 under 35 U.S.C. 112(b) as provided in the Office action dated 3/11/2022 have been fully considered and are persuasive.  The amendments to claims 5-7 overcome the rejections of claim 5-7 under 35 U.S.C. 112(b) as provided in the Office action dated 3/11/2022.  The rejections of claims 5-7 under 35 U.S.C. 112(b) as provided in the Office action dated 3/11/2022 have been withdrawn. 

Applicant’s arguments, see the Claim Rejections under 35 U.S.C. 103 section on page 5-6 of the response dated 6/1/2022, with respect to the rejection(s) of claim(s) 1, 2 and 5-7 under 35 U.S.C. 103 as being unpatentable over Stavropoulos et al. (US 5948128) in view of Hayashi et al. (US 20080100060); claims 1-3 and 5-7 under 35 U.S.C. 103 as being unpatentable over Berchem (US 5271427) in view of Hayashi et al. (US 20080100060) and claims 1 and 4-7 under 35 U.S.C. 103 as being unpatentable over Radzik (US 20030062718) in view of Hayashi et al. (US 20080100060) have been fully considered and are persuasive.  It is considered that the amendment to claims 1 and 7 to recite that the safety wire extends beyond both longitudinal ends of the at least one hollow bolt overcomes the teaching of the Hayashi et al. reference as provided in the Office action dated 3/11/2022.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied references to Digiacomo (US 6652006) and MacDuff (US 20120317905).
It is considered that the Digiacomo reference discloses a safety wire (1122) extending through openings of mating flanges.  It is considered that the MacDuff reference teaches providing a hollow bolt having a central bore that receives a wire, cable, tube or pipe (MacDuff; paragraph [0020]) with the bolt being used to secure layers together and the central bore of the hollow bolt permits the use and insertion of the wire, cable, tube or pipe without the need to provide an additional opening through the layers which might weaken the structural integrity (MacDuff: paragraph [0022]).

Since new grounds of rejection were necessitated by applicant’s amendment that was entered with the submission of the request for continued examination, the instant Office action is made non-final.

Drawings
The drawings were received on 12/30/2020.  These drawings are not acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coupling being a grooved coupling (claim 4) wherein hollow bolt is inserted through the closing bolt hole of the coupling must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Digiacomo (US 6652006) in view of Berchem (US 5271427) in view of MacDuff (US 20120317905).
Regarding claim 1, the Digiacomo reference discloses a fluid transfer device comprising a first pipe section (1102) and a second pipe section (1106) wherein the first pipe section includes a first flange (1110) and the second pipe section includes a second flange (1116) wherein each of the first flange and the second flange include holes that are aligned to receive a safety wire (1122) therethrough.  
Firstly, the Digiacomo reference does not disclose or suggest wherein the first pipe section is part of a valve assembly having at least one valve.
However, the Berchem reference teaches a valve assembly having a first valve assembly (1) having a first mounting flange (16) that mounts to either a pipe flange (16 of pipe 5) or a second valve assembly (3) having a second mounting flange (16 of valve assembly 3) wherein the openings in the mounting flanges align with the openings in adjacent mounting flanges (see figure 1) wherein the valve assembly having at least at least one valve permits improved control for pressure and volumetric flow for a flow path (col. 2, lines 50-53).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the first pipe section of the Digiacomo reference as a first valve assembly having a first flange as taught by the Berchem reference in order to provide improved control over the fluid through the fluid transfer device including control over the pressure and volumetric flow of the fluid.
Secondly, the Digiacomo reference of the combination of the Digiacomo reference and the Berchem reference does not disclose wherein a hollow bolt having an unobstructed through hole with the hollow bolt being bolted through a closing bolt hole of the coupling or a joining bolt hole of the pair of mounting flanges.
However, the MacDuff reference teaches a fastener being a hollow bolt (30) having a central bore (40) wherein the hollow bolt (30) wherein the central bore (40) permits an object such as a wire or a cable to be inserted through the fastener wherein the fastener fastens plural layers (20) together while also eliminating an additional opening for a wire or a cable which may compromise the structural integrity of the layers (paragraph [0022]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a fastener in the form of a hollow bolt with a central bore to secure the flanges of the Digiacomo reference of the combination of the Digiacomo reference and the Berchem reference as taught by the MacDuff reference in order to secure the first flange and the second flange together while permitting the use of the safety wire without the need for additional openings in the flange since such additional openings may compromise the structural integrity of the flanges.
Further, it is considered that the combination of the Digiacomo reference, the Berchem reference and the MacDuff reference would provide a hollow bolt (MacDuff: bolt 30 with central opening 40) having a central longitudinal opening (MacDuff: 40) that the safety wire (Digiacomo: 1122) is able to be completely run through such that the safety wire extends beyond the longitudinal ends of the at least one hollow bolt.
In regards to claim 2, the combination of the Digiacomo reference, the Berchem reference and the MacDuff reference discloses wherein a first flange (Digiacomo: 1116; Berchem: flange 16 of body 7) of said pair of mating flanges (Digiacomo: 1116 and 1110; Berchem: flange 16 of the body 7 mates with the flange 16 of the body 12 of the piping 5) comprises a valve flange (Berchem: flange 16 is part of the valve body 7 of the valve 1) and a second flange (Berchem: flange 16) of said pair of mating flanges comprises a pipe flange (Digiacomo: 1110; Berchem: flange 16 is part of the body 12 of the piping 5).
In regards to claim 3, the combination of the Digiacomo reference, the Berchem reference and the MacDuff reference discloses wherein a first flange (Digiacomo: 1116; Berchem: flange 16 of body 7) of said pair of mating flanges (Digiacomo: 1116, 1110; Berchem: flange 16 of the body 7 mates with the flange 16 of the body 12 of the piping 5) comprises a valve flange (Berchem: flange 16 is part of the valve body 7 of the valve 1) and a second flange (Berchem: flange 16) of said pair of mating flanges comprises a valve flange (Berchem: flange 16 is part of the body 10 of the valve 3) of another different valve (Berchem: 3).
In regards to claim 5, the combination of the Digiacomo reference, the Berchem reference and the MacDuff reference discloses wherein the safety wire (Digiacomo: 1122) passes freely through the unobstructed through hole (MacDuff: 40).
In regards to claim 6, the combination of the Digiacomo reference, the Berchem reference and the MacDuff reference discloses the safety wire (Digiacomo: 1122) passes freely through the unobstructed through hole (MacDuff: 40).
The Digiacomo reference of the combination of the Digiacomo reference, the Berchem reference and the MacDuff reference discloses wherein a plurality of safety wires (1122) are depicted being used through a plurality of mating openings in the first flange and the second flange (see Digiacomo figure 12).
The Digiacomo reference of the combination of the Digiacomo reference, the Berchem reference and the MacDuff reference does not expressly disclose wherein the at least one hollow bolt comprises two or more hollow bolts.
However, the MacDuff reference teaches a fastener being a hollow bolt (30) having a central bore (40) wherein the hollow bolt (30) wherein the central bore (40) permits an object such as a wire or a cable to be inserted through the fastener wherein the fastener fastens plural layers (20) together while also eliminating an additional opening for a wire or a cable which may compromise the structural integrity of the layers (paragraph [0022]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide two or more fasteners in the form of hollow bolts with each having a central bore to secure the flanges of the Digiacomo reference of the combination of the Digiacomo reference and the Berchem reference as taught by the MacDuff reference in order to secure the first flange and the second flange together while permitting the use of the safety wire without the need for additional openings in the flange since such additional openings may compromise the structural integrity of the flanges.
Regarding claim 7, the Digiacomo reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using a fluid transfer device comprising a first pipe section (1102) and a second pipe section (1106) wherein the first pipe section includes a first flange (1110) and the second pipe section includes a second flange (1116) wherein each of the first flange and the second flange include holes that are aligned to receive a safety wire (1122) therethrough.  
Firstly, the Digiacomo reference does not disclose or suggest wherein the first pipe section is part of a valve assembly having at least one valve.
However, the Berchem reference teaches a valve assembly having a first valve assembly (1) having a first mounting flange (16) that mounts to either a pipe flange (16 of pipe 5) or a second valve assembly (3) having a second mounting flange (16 of valve assembly 3) wherein the openings in the mounting flanges align with the openings in adjacent mounting flanges (see figure 1) wherein the valve assembly having at least at least one valve permits improved control for pressure and volumetric flow for a flow path (col. 2, lines 50-53).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the first pipe section of the Digiacomo reference as a first valve assembly having a first flange as taught by the Berchem reference in order to provide improved control over the fluid through the fluid transfer device including control over the pressure and volumetric flow of the fluid.
Secondly, the Digiacomo reference of the combination of the Digiacomo reference and the Berchem reference does not disclose wherein a hollow bolt having an unobstructed through hole with the hollow bolt being bolted through a closing bolt hole of the coupling or a joining bolt hole of the pair of mounting flanges.
However, the MacDuff reference teaches a fastener being a hollow bolt (30) having a central bore (40) wherein the hollow bolt (30) wherein the central bore (40) permits an object such as a wire or a cable to be inserted through the fastener wherein the fastener fastens plural layers (20) together while also eliminating an additional opening for a wire or a cable which may compromise the structural integrity of the layers (paragraph [0022]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a fastener in the form of a hollow bolt with a central bore to secure the flanges of the Digiacomo reference of the combination of the Digiacomo reference and the Berchem reference as taught by the MacDuff reference in order to secure the first flange and the second flange together while permitting the use of the safety wire without the need for additional openings in the flange since such additional openings may compromise the structural integrity of the flanges.
Further, it is considered that the combination of the Digiacomo reference, the Berchem reference and the MacDuff reference would provide a hollow bolt (MacDuff: bolt 30 with central opening 40) having a central longitudinal opening (MacDuff: 40) that the safety wire (Digiacomo: 1122) is able to be completely run through such that the safety wire extends beyond the longitudinal ends of the at least one hollow bolt.

Claims 1, 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radzik (US 20030062718) in view of MacDuff (US 20120317905).  
Regarding claim 1, the Radzik reference discloses a valve assembly having a bolt comprising: at least one valve (11) of said valve assembly mechanically coupled to a pipe (12) by a coupling (22); and at least one bolt (29b), said at least one bolt bolted through a closing bolt hole (considered the opening through the flanged portion 23) of said coupling (see figure 2).  
The Radzik reference does not expressly disclose wherein the at least one bolt is at least one hollow bolt with an unobstructed through hole and wherein the at least one hollow bolt is provided between the flanges wherein the at least one hollow bolt is to slidingly accept a wire running in a longitudinal direction through the hollow bolt and extending completely through the joining bolt hole of the pair of mating flanges.
However, the MacDuff reference teaches a fastener being a hollow bolt (30) having a central bore (40) wherein the hollow bolt (30) wherein the central bore (40) permits an object such as a wire or a cable to be inserted through the fastener wherein the fastener fastens plural layers (20) together while also eliminating an additional opening for a wire or a cable which may compromise the structural integrity of the layers (paragraph [0022]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the fastener (bolt) of the Radzik reference in the form of a hollow bolt having a central bore as taught by the MacDuff reference since the hollow bolt as taught by the MacDuff reference permits the attachment of wires, cables tubes and the like without the need for additional openings to be made which couple compromise the structural integrity of the assembly.
It is considered that the combination of the Radzik reference and the MacDuff reference permits a wire (as disclosed by the MacDuff reference) to be inserted entirely through the central bore of the hollow bolt.  Further, it is considered that the wire of the MacDuff reference could be considered a safety wire in as much as the wire provides a visual indication that a user can inspect for the fastener (bolt) and the coupling being properly connected and installed).
In regards to claim 4, the combination of the Radzik reference and the MacDuff et al. reference disclose wherein said coupling comprises a grooved coupling (Radzik: 22).
In regards to claim 5, the MacDuff reference of the combination of the Radzik reference and the MacDuff reference discloses the wire (MacDuff: wire as discussed in paragraph [0022]) freely passing through said unobstructed through hole (MacDuff: the wire is able to pass through the central bore 40; see paragraph [0020]).
Regarding claim 7, the Berchem reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using a valve assembly (1) having a valve body (considered the combination of 25, 26, 27) that is mechanically coupled to a pipe (12) by a coupling that includes a flange (16) of the valve body that is paired with a flange (16) of the pipe (12) or to a section of another component of said valve assembly (valve 3) wherein the flanges include joining holes (considered the openings within the flanges 16 that are aligned as shown in figure 1)
The Berchem reference does not expressly disclose wherein connection between the flanges comprises at least one hollow bolt with the at least one hollow bolt comprising an unobstructed through hole wherein the at least one hollow bolt is to accept a wire running in a longitudinal direction through the hollow bolt and with the at least one hollow bolt to extend completely through the joining bolt holes of the pair of mating flanges.
However, the MacDuff reference teaches a fastener being a hollow bolt (30) having a central bore (40) wherein the hollow bolt (30) wherein the central bore (40) permits an object such as a wire or a cable to be inserted through the fastener wherein the fastener fastens plural layers (20) together while also eliminating an additional opening for a wire or a cable which may compromise the structural integrity of the layers (paragraph [0022]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the fastener (bolt) of the Radzik reference in the form of a hollow bolt having a central bore as taught by the MacDuff reference since the hollow bolt as taught by the MacDuff reference permits the attachment of wires, cables tubes and the like without the need for additional openings to be made which couple compromise the structural integrity of the assembly.
It is considered that the combination of the Radzik reference and the MacDuff reference permits a wire (as disclosed by the MacDuff reference) to be inserted entirely through the central bore of the hollow bolt.  Further, it is considered that the wire of the MacDuff reference could be considered a safety wire in as much as the wire provides a visual indication that a user can inspect for the fastener (bolt) and the coupling being properly connected and installed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        




	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753